10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-02283-PA-E Document15 Filed 08/25/21 Page1of1i Page ID #:345

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

KENNETH FLOYD PRUTTING, NO. CV 21-2283-PA(E)

Petitioner,
Vv. JUDGMENT
WARDEN FELIPE MARTINEZ, JUR.,

Respondent.

Pursuant to the “Order of Dismissal,”

IT IS ADJUDGED that the Petition is denied and dismissed

without prejudice.

DATED: August 25, 2021.

/ PARCY ANDERSON
UNITED S'JATES DISTRICT JUDGE

 
